DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to enable one of ordinary skill to make and use a method and associated apparatus for walking analysis wherein at least one impact-related parameter for analyzing and determining a walking-related accident type includes one or more of an order of sections and body tilts at a start point and an end point of each of the sections.  

(A) The breadth of the claims.
The claims recite a method and associated apparatus wherein various walking parameters are measured and analyzed in order to determine when a walking-related accident has occurred and to classify said accident into a type.
(B) The nature of the invention.
The basic concept is a method and apparatus for analyzing the walking characteristics of a user for the purpose of determining when the user has fallen or has experienced an accident.
 (C) The state of the prior art.
The state of the prior art is such that method for analyzing walking parameters are as disclosed in Osorio U.S. Patent Application Publication No. 2014/0276238 at the time of filing. 
(F) The amount of direction provided by the inventor.
The inventor provides no direction that would allow one of ordinary skill in the art to make and use a method and apparatus for analyzing the order of an impact section before floor landing, the free fall section, and the impact peak section by floor landing in a graph over time in order to determine a walking-related accident type.  Further the inventor provides no direction that would allow one of ordinary skill in the art to make and use a method and apparatus for analyzing the body tilts at a start point and an end point of each of the sections in order to determine a walking-related accident type.  
(G) The existence of working examples.
There are none.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osorio U.S. Patent Application Publication No. 2014/0276238.
Regarding claim 1, Osorio discloses a walking analysis method comprising measuring impacts due to floor landing occurring during walking (paragraph [0171]); identifying an impact section before floor landing, a free fall section, and an impact peak section by floor landing in an impact graph over time (Figure 8); analyzing at least one impact-related parameter for the impact section before floor landing, the free fall section, and the impact peak section by floor landing (paragraph [0074]); and determining a walking-related accident type according to a result of analyzing the at least one impact-related parameter (paragraph [0080]).
Regarding claim 2, Osorio discloses a walking analysis method wherein the at least one impact-related parameter includes one or more of a summation of impact in floor landing section (SIF), a free fall duration (FFD), an impact before floor-landing section peak (IBP), and an impact peak section peak by floor-landing (IPP) (see force of fall impact; paragraph [0082]).
Regarding claim 4, Osorio discloses a walking analysis method wherein the determining of the walking-related accident type comprises determining whether the walking-related accident type is a ground-level fall, falling from a high place, or a collision by comparing each of SIF, FFD, IBP, and IPP with a threshold for each of SIF, FFD, IBP, and IPP.  Force sensor values from each section are compared against upper and lower thresholds over time (see Figure 8 and disclosure thereof).
Regarding claim 6, Osorio discloses a walking analysis method further comprising calculating a risk level (i.e., estimation of risk; paragraph [0063]) based on the determined walking-related accident type an at least one additional information (i.e., body signal/body state precursors; paragraph [0090]).

Regarding claims 10, 11, 13, 15, and 18, apparatus claims 10, 11, 13, 15, and 18 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1, 2, 4, 6, and 9.  Therefore apparatus claims 10, 11, 13, 15, and 18 correspond to method claims 1, 2, 4, 6, and 9 and are rejected for the same reasons of anticipation as used above.
Claims 19 and 20 have limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Allowable Subject Matter
Claims 5, 7, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        February 26, 2021